         Case 5:20-cv-00246-SLP Document 15 Filed 07/17/20 Page 1 of 2
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


GARY DON TRIPP,                           )
                                          )
       Petitioner,                        )
                                          )
v.                                        )      Case No. CIV-20-246-SLP
                                          )
RICK WHITTEN,                             )
                                          )
       Respondent.                        )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Shon T. Erwin entered June 18, 2020 [Doc. No. 14]. No objection to the R. & R. has been

filed nor has an extension of time in which to object been sought or granted.

       IT IS THEREFORE ORDERED that the R. & R. [Doc. No. 14] is ADOPTED in its

entirety and Petitioner’s §2254 Petition is DENIED.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, the Court must issue or deny a

certificate of appealability (“COA”) when it enters a final order adverse to a petitioner. A

COA may issue only upon “a substantial showing of the denial of a constitutional right.”

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Upon

consideration, the Court finds the requisite standard is not met in this case. Therefore, a

COA is denied. This denial shall be included in the judgment.
      Case 5:20-cv-00246-SLP Document 15 Filed 07/17/20 Page 2 of 2


    IT IS SO ORDERED this 17th day of July, 2020.




                                      

